Citation Nr: 0014511	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
with personality disorder (claimed as anxiety, attacks, 
nervousness, flashbacks, and memory loss), to include the 
issue of whether the substantive appeal to the Statement of 
the Case was adequate.  

2.  Entitlement to service connection for defective hearing, 
to include the issue of whether the substantive appeal to the 
Statement of the Case was adequate.  

3.  Entitlement to service connection for tinnitus, to 
include the issue of whether the substantive appeal to the 
Statement of the Case was adequate.  

4.  Entitlement to service connection for a genital 
(testicles) condition, to include the issue of whether the 
substantive appeal to the Statement of the Case was adequate.  

5.  Entitlement to service connection for a bilateral knee 
disability, to include the issue of whether the substantive 
appeal to the Statement of the Case was adequate.  

6.  Entitlement to service connection for respiratory 
condition as due to undiagnosed illness, to include the issue 
of whether the substantive appeal to the Statement of the 
Case was adequate.  

7.  Entitlement to service connection for defective vision as 
due to undiagnosed illness, to include the issue of whether 
the substantive appeal to the Statement of the Case was 
adequate.  

8.  Entitlement to service connection for skin disorder as 
due to undiagnosed illness, to include the issue of whether 
the substantive appeal to the Statement of the Case was 
adequate.  

9.  Entitlement to service connection for chronic fatigue as 
due to undiagnosed illness, to include the issue of whether 
the substantive appeal to the Statement of the Case was 
adequate.  

10.  Entitlement to service connection for joint pain of the 
knees, shins, and hips as due to undiagnosed illness, to 
include the issue of whether the substantive appeal to the 
Statement of the Case was adequate.  

11.  Entitlement to service connection for diarrhea and 
nausea due to undiagnosed illness, to include the issue of 
whether the substantive appeal to the Statement of the Case 
was adequate.  

12.  Entitlement to service connection for migraine headaches 
as due to undiagnosed illness, to include the issue of 
whether the substantive appeal to the Statement of the Case 
was adequate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.  
His DD Form 214 does not indicate specific dates of service 
in the Southwest Asia Theater of operations, but does reflect 
that he had three months and 22 days of foreign service and 
was authorized to wear the Kuwait Liberation Medal.  The 
veteran also had unverified service in the United States Army 
Reserves.  

By rating action in August 1998, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating 
decision.  A notice of disagreement was received in November 
1994, and a Statement of the Case was issued in January 1995.  
The issue was certified to the Board in January 1999.  In 
March 2000, the Board notified the veteran and his 
representative by letter of its intent to consider the issue 
of whether the veteran's substantive appeal was adequate.  No 
response was received from the veteran or his representative.  


FINDINGS OF FACT

1.  By rating action in August 1994, the RO denied service 
connection for alcohol dependence with personality disorder 
(claimed as anxiety, attacks, nervousness, flashbacks and 
memory loss), defective hearing, tinnitus, a genital 
(testicles) disorder, bilateral knee disability, respiratory 
disorder as due to undiagnosed illness, defective vision as 
due to undiagnosed illness, skin disorder as due to 
undiagnosed illness, chronic fatigue as due to undiagnosed 
illness, joint pain involving the knees, shins, and hips as 
due to undiagnosed illness, diarrhea and nausea as due to 
undiagnosed illness, and migraine headaches as due to 
undiagnosed illness.  

2.  A VA Form 9, received in May 1995, did not allege any 
specific errors of fact or law as to the issues addressed in 
the January 1995 Statement of the Case.  


CONCLUSIONS OF LAW

1.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for alcohol 
dependence with personality disorder (claimed as anxiety, 
attacks, nervousness, flashbacks and memory loss) was not 
adequate.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).  

2.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for defective 
hearing was not adequate.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.203 (1999).  

3.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for tinnitus was 
not adequate.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).  

4.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for a genital 
(testicles) disorder was not adequate.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).  

5.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for a bilateral 
knee disability was not adequate.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).  

6.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for a 
respiratory disorder as due to undiagnosed illness was not 
adequate.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).  

7.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for defective 
vision as due to undiagnosed illness was not adequate.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (1999).  

8.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for skin 
disorder as due to undiagnosed illness was not adequate.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (1999).  

9.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for chronic 
fatigue as due to undiagnosed illness was not adequate.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (1999).  

10.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for joint pain 
involving the knees, shins, and hips as due to undiagnosed 
illness was not adequate.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.203 (1999).  

11.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for diarrhea and 
nausea as due to undiagnosed illness was not adequate.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (1999).  

12.  The substantive appeal to the January 1995 Statement of 
the Case for the issue of service connection for migraine 
headaches as due to undiagnosed illness was not adequate.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in August 1994, service connection was 
denied for the issues shown on the first page of this 
decision.  The veteran was notified of this decision in 
September 1994, and a notice of disagreement was received in 
November 1994.  A Statement of the Case (SOC) was issued in 
January 1995.  The cover letter to the SOC informed the 
veteran that he should state, in his own words, what benefits 
he wanted, what facts in the SOC he disagreed with, and any 
errors he believed were made in applying the law.  The 
veteran was also informed to contact the RO if there was 
anything that he did not understand about the instructions.  

A blank VA Form 9, signed by the veteran, was received in May 
1995.  In an accompanying letter, the veteran indicated his 
displeasure with the VA, but he did not identify what 
benefits he wanted or address any specific errors of fact or 
law in the August 1994 rating action.  Furthermore, the 
veteran did not specifically address any of the issues set 
out in the January 1995 SOC.  

Analysis

The VA appeals process is established by 38 U.S.C. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  See also 38 C.F.R. § 20.200 
(1999).  

After the agency of original jurisdiction has prepared the 
required Statement of the Case (SOC) directed by paragraph 
(d)(1), and submitted it to the claimant and to the 
claimant's representative, the claimant is afforded sixty 
days (or the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed) to respond by filing a "formal appeal."  38 
U.S.C. § 7105.  Further, 38 U.S.C. § 7108 (West 1991) 
provides that "[a]n application for review on appeal shall 
not be entertained unless it is in conformity with this 
chapter."  

Additionally, 38 U.S.C. § 7105 (d)(3) provides, in pertinent 
part, that "[t]he appeal should set out specific allegations 
of error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified."  The RO may close the 
case for failure to respond after receipt of the SOC, "but 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  See also 
38 C.F.R. § 20.202 (1999).  

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals.  When the 
Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given 
notice of the issue and a period of 60 
days following the date on which such 
notice is mailed to present written 
argument or to request a hearing to 
present oral argument on this question.  
The date of mailing of the notice will be 
presumed to be the same as the date of 
the letter of notification.  

38 C.F.R. § 20.203 (1999).  

The evidence in this case is clear and unambiguous.  Service 
connection was denied by rating action in August 1994 and, 
following receipt of a notice of disagreement in September 
1994, an SOC was sent to the veteran and his representative 
in January 1995.  The cover letter informed the veteran that 
he should state what benefits he wanted, what facts in the 
SOC he disagreed with, and any errors he believed were made 
in applying the law.  A Substantive Appeal (VA Form 9) was 
received in May 1995.  However, the veteran did not set out 
any allegations of error of fact or law or identify, with any 
degree of specificity, the benefits sought on appeal.  

The veteran and his representative were notified by letter in 
March 2000 that the Board had raised the issue of the 
adequacy of the allegations of error of fact or law in his 
substantive appeal.  The veteran and his representative were 
informed that they could submit evidence or argument on this 
matter, and could request a hearing.  The veteran did not 
respond or provide any explanation as to why he did not offer 
any specific allegations in his VA Form 9.  

Inasmuch as the veteran did not identify the benefits sought 
on appeal or address any specific allegations of error of 
fact or law in the January 1995 SOC, the Board finds that the 
substantive appeal was not adequate to perfect an appeal with 
respect to the issues addressed in the SOC.  Accordingly, his 
appeal was not perfected, and the determination became final.  
38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  


ORDER

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for alcohol dependence 
with personality disorder (claimed as anxiety, attacks, 
nervousness, flashbacks, and memory loss) is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for defective hearing is 
dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for tinnitus is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for genital (testicles) 
disorder is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for a bilateral knee 
disability is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for respiratory disorder 
as due to undiagnosed illness is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for defective vision as 
due to undiagnosed illness is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for skin disorder as due 
to undiagnosed illness is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for chronic fatigue as due 
to undiagnosed illness is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for joint pain involving 
the knees, shins, and hips as due to undiagnosed illness is 
dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for diarrhea and nausea as 
due to undiagnosed illness is dismissed.  

As an adequate substantive appeal was not filed, the appeal 
of the issue of service connection for migraine headaches as 
due to undiagnosed illness is dismissed.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

